IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LARRY RICHARD BEARD,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-926

FLORIDA BOARD OF
ACCOUNTANCY,
DEPARTMENT OF BUSINESS
AND PROFESSIONAL
REGULATION,

      Appellee.


_____________________________/

Opinion filed December 15, 2016.

An appeal from the Department of Business & Professional Regulation,
Florida Board of Accountancy.

Larry Richard Beard, pro se, Appellant.

Jason L. Maine, General Counsel, and C. Erica White, Chief Attorney, Accountancy,
Department of Business and Professional Regulation, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.